 



Exhibit 10.5
Employment Agreement
1. Recitals.
          (a) Cedar Fair, L.P., a publicly traded Delaware limited partnership,
is affiliated with several corporations and partnerships including, without
limitation, Cedar Fair Management Inc., and Magnum Management Corp.,
(hereinafter collectively referred to as “Cedar Fair” or the “Company”).
          (b) Cedar Fair Management Inc., an Ohio corporation, manages the
day-to-day activities of, and establishes the long-term objectives for, Cedar
Fair. The Board of Directors of Cedar Fair Management Inc. (the “Board”) wishes
to enter into an employment agreement with, or to cause another affiliate to
enter into an employment agreement with, Richard L. Kinzel (the “Executive”) to
be effective as of December 1, 2006.
          (c) The Executive has held the position of President and Chief
Executive Officer of Cedar Fair since 1986.
          (d) The Board desires to retain the employment of Executive in his
present capacity and to assure Cedar Fair of his continued services in this
capacity. The Board also desires Executive to remain active with Cedar Fair
after the completion of Executive’s employment with Cedar Fair.
          (e) Executive desires to remain in the employment of Cedar Fair in his
present capacity, and he is committed to serve and assist Cedar Fair on the
terms provided in this Agreement.
          (f) In consideration of the mutual promises contained herein and other
good and valuable consideration, the Executive and Cedar Fair have entered into
this Agreement.
2. Term of Employment.
               Except as otherwise provided in this Agreement, Cedar Fair and
the Executive agree that the Executive will remain in the employ of Cedar Fair
until January 2, 2012. The “Term of Employment” shall refer to the period
commencing on December 1, 2006 and ending on January 2, 2012; provided, however,
that the Company shall have the right to terminate this Agreement at any time,
subject to the obligations to provide the benefits and make the payments
provided herein. Upon Executive’s termination of employment, Executive will
resign all officer positions with all affiliates of the Company.
3. Nature of Duties.
          (a) The Executive agrees to devote his full-time to the business and
affairs of Cedar Fair so as to achieve the goals and objectives set by the
Board, and to use his best efforts to promote the interests of Cedar Fair and to
perform faithfully and efficiently the responsibilities assigned to him in
accordance with the terms of this Agreement. Executive further understands that
he is governed by a duty of loyalty and fidelity to Cedar Fair by virtue of his
position.



--------------------------------------------------------------------------------



 



          (b) Except as otherwise provided herein, Cedar Fair agrees that it
will not, without the Executive’s express written consent, (i) assign to the
Executive duties inconsistent with his current position, duties,
responsibilities and status with Cedar Fair, (ii) change his titles or offices
as currently in effect. As part of a succession planning program at Cedar Fair,
effective January 1, 2010, Executive shall relinquish his title of President, if
requested by the Board.
4. Board Membership.
          Executive is currently Chairman of the Board of Directors. As part of
a succession planning program at Cedar Fair, Executive shall continue to be
appointed to Chairman of the Board until December 30, 2011 provided he is
elected a member of the Board. Thereafter, Executive will serve as member of the
Board for a period of at least three more years provided he is elected to the
Board. The Executive shall have the exclusive use of an appropriate office
located at Cedar Fair’s headquarters in Sandusky, Ohio and be provided with a
secretary.
5. Compensation.
          (a) Base Salary. As compensation for Executive’s services, Cedar Fair
shall pay to the Executive during the term of this Agreement an annual salary
(“Base Salary”). The Executive’s Base Salary shall be no less than $1,200,000.00
per year and may be adjusted upwards each year in an amount determined by the
Board.
          (b) Incentive Compensation. During the Term of Employment, Cedar Fair
agrees that Executive will be eligible to participate in the Corporate Officers
Incentive Compensation Plan, the Senior Management Incentive Compensation Plan,
the Senior Management Long-Term Incentive Compensation Plan and Equity Incentive
Plans and any amendments thereto and any new Plan established subsequent to the
effective date of this Agreement. Cedar Fair agrees that during the Terms of
Employment, Executive shall participate in the various incentive plans on terms
no less favorable then provided other senior managers and/or officers of Cedar
Fair.
6. Fringe Benefits.
          The fringe benefit plans and other benefit programs currently
maintained and provided by Cedar Fair in which the Executive will be eligible to
participate upon the execution of this Agreement are listed in Schedule A
hereto. Cedar Fair agrees that Executive shall be eligible to participate in the
fringe benefit plans and other benefit programs on terms no less favorable than
provided other senior managers and/or officers of Cedar Fair.
7. Business Expenses and Perquisites.
          Reasonable travel, entertainment and other business expenses incurred
by Executive in the performance of his duties hereunder shall be reimbursed by
Cedar Fair in accordance with Cedar Fair’s policies as in effect from time to
time.





--------------------------------------------------------------------------------



 



8. Termination by Cedar Fair Other Than for Cause.
          (a) If Cedar Fair shall terminate the Executive’s employment prior to
January 2, 2012, other than pursuant to Section 11 hereof, then Cedar Fair shall
pay to the Executive in a lump sum on the twentieth business day following the
Date of Termination, the following amounts:
(i) The Executive’s Base Compensation Salary through the Date of Termination;
and
(ii) In lieu of any further Base Salary payments for periods subsequent to the
Date of Termination, an amount equal to the present value of Executive’s Base
Salary that Executive would have received had he remained employed with Cedar
Fair through the Term of Employment (determined at the rate of pay in effect
upon the date of Executive’s termination of employment); and
(iii) In lieu of any further Incentive Compensation provided pursuant to any
equity or Incentive Compensation Plan in effect, an amount equal to the present
value of Incentive Compensation that Executive would have received had he
remained employed through the Term of Employment. For purposes of this
provision, in calculating the amount of Incentive Compensation Executive would
have received, the weighted average Incentive Compensation received by Executive
over the three years preceding termination of employment shall be multiplied by
the number of years (or prorations thereof) remaining from the Date of
Termination through January 2, 2012; and
(iv) Executive shall become immediately vested in any Award, Option, Unit
Appreciation Right, Restricted Unit Award, Performance Unit, Distribution
Equivalent, Other Unit Award, or any other right, interest or option relating to
Units or other securities of Cedar Fair issued to Executive, pursuant to the
2000 Equity Incentive Plan, the 2002 Long Term Plan or any amendment thereto, or
any new Plan established subsequent to the effective date of this Agreement, and
shall be entitled to exercise any Award, Option, Unit Appreciation Right,
Restricted Unit Award, Performance Unit, Distribution Equivalent, Other Unit
Award, or any other right, interest or option relating to Units or other
securities, at any time on or before March 1, 2012; and
(v) Executive and his spouse shall be provided with lifetime health care
coverage and life insurance as specified in Paragraphs 9 and 13.
          (b) Notwithstanding the foregoing provisions of this Paragraph 8(a),
in the event Executive is a “specified employee” (as that term is defined under
Internal Revenue Code (“Code”) Section 409A at the time his employment is
terminated), no payments hereunder may be made, or benefits conferred, prior to
six months after the date of “separation from service” (as that term is defined
under Code Section 409A, but this provision shall be effective only to the
extent that such payment or provision of benefits would be taxable under Code
Section 409A.





--------------------------------------------------------------------------------



 



          (c) The payment of any amounts or provision of any benefits under this
Paragraph 8 are conditioned upon the execution and non-revocation of a
separation agreement and release in a form mutually acceptable to Executive and
the Company.
9. Termination Upon Executive’s Death.
          In the event of Executive’s death, this Agreement shall terminate and
Cedar Fair shall pay to Executive’s estate any compensation and benefits earned
but not so yet paid as of the date of Executive’s death. Cedar Fair, at its
expense, shall in addition to any other life insurance currently provided to
Executive, shall purchase a two million dollar term life insurance policy on the
life of the Executive and permit him to designate the beneficiary. The term life
insurance shall remain in effect until July 23, 2018 regardless of whether
Executive is actively employed. In addition, Executive and/or his estate shall
be entitled to the benefits provided in Paragraph 8(a)(iv) and (v). All other
benefits and compensation shall cease upon Executive’s death.
10. Termination for Disability.
          Cedar Fair may terminate this Agreement for “Disability” if the
Executive is “Disabled.” For purposes of this Agreement, the Executive shall be
considered Disabled only if, as a result of his incapacity due to physical or
mental illness, he shall have been absent from his duties with Cedar Fair on a
full-time basis for a period of six (6) consecutive months and a physician
selected by Cedar Fair with the consent of the Executive is of the opinion that
the Executive is suffering from “Total Disability” as defined in any disability
insurance program maintained by Cedar Fair. Any termination of employment
pursuant to the provision shall be deemed a termination by Cedar Fair other than
for cause as set forth in Paragraph 8 and Executive shall be entitled to
compensation and benefits as provided therein. Monetary payments received by
Executive from any long term or short term disability plan maintained by Cedar
Point shall be used to reduce any salary or Incentive Compensation payments made
by Cedar Fair pursuant to this Agreement.
11. Termination for Cause.
          (a) Cedar Fair may terminate the Executive’s employment for Cause. For
the purposes of this Agreement, “Cause” shall mean (i) Executive’s conviction
of, or plea of guilty or nolo contendere to a felony or a crime of moral
turpitude; (ii) upon the willful and continued failure by the Executive to
substantially perform his duties with Cedar Fair which failure results in
material injury or damage, including damage to the reputation of Cedar Fair;
(iii) the failure of Executive to comply with the provisions of Paragraph 14 and
15 hereof; (iv) intentional theft or embezzlement from Cedar Fair; (v) the
commission of a fraudulent act or practice by the Executive affecting Cedar
Fair; (vi) an act of gross negligence or gross misconduct that relates to the
affairs of Cedar Point; or (vii) violation of the Company’s policies or
procedures relating to discrimination or harassment in the workplace.
Notwithstanding the foregoing, the Executive’s employment shall not be deemed to
have been terminated for cause if this termination took place as a result of (i)
any act or omission the Executive reasonably and in good faith believed to have
been in or not opposed to the best interests of Cedar Fair; or (ii) any act or
omission in respect of which a determination be made that the Executive met the
applicable standard of conduct prescribed for indemnification or reimbursement
or payment of expenses under the Regulation





--------------------------------------------------------------------------------



 




Laws of Cedar Fair or the laws of the State of Ohio, in each case as in effect
at the time of such act or omission. Further, Executive shall not be deemed to
have been terminated for cause without reasonable written notice (“Cause
Notice”) to the Executive, which notice shall specify the grounds for the
Board’s decision.
          (b) If the Executive’s employment shall be terminated for Cause, Cedar
Fair shall pay the Executive his Base Compensation through the Date of
Termination and all Incentive Compensation earned but not as yet paid as of the
Date of Termination. Cedar Fair shall have no further obligations to the
Executive under this Agreement.
12. Other Benefits Upon Termination.
          Unless the Executive is terminated for Cause, Executive shall receive
and be eligible to participate, until January 2, 2012, in the Plans, fringe
benefits and other benefit programs on terms no less favorable than provided to
other senior managers and officers of Cedar Fair. In the event that
participation in any such Plan, fringe benefits or other benefit programs is
barred, Cedar Fair shall arrange to provide the Executive with benefits
substantially similar to those which he otherwise would have received had he
remained employed through the Term of Employment.
13. Retirement.
          In addition to any other benefits provided to a retired employee
including but not limited to severance and his normal and supplemental
retirement benefits, Executive and his spouse shall receive, at Cedar Fair’s
expense, lifetime health coverage benefits as a supplement to Medicare. Any
expense for the Medicare coverage shall be reimbursed to Executive and/or his
spouse. The combined Medicare and Cedar Fair supplemental coverage shall be
substantially similar to coverage provided to active employees of Cedar Fair.
Executive, upon his retirement, shall also become immediately vested in any
Award, Option, Unit Appreciation Right, Restricted Unit Award, Performance Unit,
Distribution Equivalent, Other Unit Award, or any other right, interest or
option relating to Units or other securities issued pursuant to the 2000 Equity
Incentive Plan, the 2002 Long Term Plan or any amendment thereto or any new Plan
in effect at the time of his retirement.
14. Disclosure of Information.
          (a) The Executive acknowledges that it is the policy of Company to
maintain as secret and confidential all Confidential Information (as defined
herein). The parties hereto recognize that the services to be performed by the
Execute pursuant to this Agreement are special and unique, and that by reason of
his employment by the Company after the effective date, the Executive will
acquire, or may have acquired, Confidential Information. The Executive
recognizes that all such Confidential Information is and shall remain the sole
property of the Company, free of any rights of the Executive, and acknowledges
that the Company has a vested interest in assuring that all such Confidential
Information remains secret and confidential. Therefore, in consideration of the
Executive’s employment with the Company pursuant to this Agreement, the
Executive agrees that at all times from after the effective date, he will not,
directly or indirectly, disclose to any person, firm, company or other entity
(other than the Company) any Confidential Information, except as specifically
required in the performance of his duties hereunder, without the prior written
consent of the Company, except to the extent that





--------------------------------------------------------------------------------



 



(i) any such Confidential Information becomes generally available to the public,
other than as a result of a breach by the Executive of this Section 14 or by any
other executive officer of the Company subject to confidentiality obligations,
or (ii) any such Confidential Information becomes available to the Executive on
a non-confidential basis from a source other than the Company, or its executive
officers or advisors; provided, that such source is not known by the Executive
to be bound by a confidentiality agreement with, or other obligation of secrecy
to, the Company or another party. In addition, it shall not be a breach of the
confidentiality obligations hereof if the Executive is required by law to
disclose any Confidential Information; provided, that in such case, the
Executive shall (a) give the Company the earliest notice possible that such
disclosure is or may be required and (b) cooperate with the Company, at the
Company’s expense, in protecting to the maximum extent legally permitted, the
confidential or proprietary nature of the Confidential Information which must be
so disclosed. The obligations of the Executive under this Section 14 shall
survive any termination of this Agreement. During the Term of Employment the
Executive shall exercise all due and diligent precautions to protect the
integrity of the business plans, customer lists, statistical data and
compilation, agreements, contracts, manuals or other documents of the Company
which embody the Confidential Information, and upon the expiration or the
termination of the Employment Term, the Executive agrees that all Confidential
Information in his possession, directly or indirectly, that is in writing or
other tangible form (together with all duplicates thereof) will forthwith be
returned to the Company and will not be retained by the Executive or furnished
to any person, either by sample, facsimile film, audio or video cassette,
electronic data, verbal communication or any other means of communication. The
Executive agrees that the provisions of this Section 14 are reasonably necessary
to protect the proprietary rights of the Company in the Confidential Information
and its trade secrets, goodwill and reputation.
          (b) For purposes hereof, the term “Confidential Information” means all
information developed or used by the Company relating to the Business (as herein
defined), operations, employees, customers, suppliers and distributors of the
Company, including, but not limited to, customer lists, purchase orders,
financial data, pricing information and price lists, business plans and market
strategies and arrangements and any strategic plan, all books, records, manuals,
advertising materials, catalogues, correspondence, mailing lists, production
data, sales materials and records, purchasing materials and records, personnel
records, quality control records and procedures included in or relating to the
Business or any of the assets of the Company and all trademarks, copyrights and
patents, and applications therefore, all trade secrets, inventions, processes,
procedures, research records, market surveys and marketing know-how and other
technical papers. The term “Confidential Information” also includes any other
information heretofore or hereafter acquired by the Company and deemed by it to
be confidential. For purposes of this Agreement, the term “Business” shall mean
(a) the business of amusement and water parks, (b) leisure theme parks, (c) any
other business engaged in or being developed (including production of materials
used in the Company’s businesses) by the Company, or being considered by the
Company, at the time of the Executive’s termination, and (d) any joint venture,
partnership or agency arrangements relating to the businesses described in
(a) through (c) above.
          (c) Return of Company Property. The Executive agrees that following
the termination of his employment for any reason, he shall return all property
of the Company, its subsidiaries, affiliates and any divisions thereof he may
have managed which is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts,





--------------------------------------------------------------------------------



 




agreements, plans, photographs, books, notes, electronically stored data and all
copies of the foregoing as well as any automobile or other materials or
equipment supplied by the Company to the Executive.
          (d) Inventions. Any and all inventions made, developed or created by
the Executive (whether at the request or suggestion of the Company or otherwise,
whether alone or in conjunction with others, and whether during regular working
hours or otherwise) during the period of his employment with the Company, which
may be directly or indirectly useful in, or relate to, the Business of the
Company, shall be promptly and fully disclosed by the Executive to the Board of
Directors of the Company, and shall be the Company’s exclusive property as
opposed to the Executive. The Executive shall promptly deliver to the Board of
Directors of the Company all papers, drawings, models, data and other material
relating to any invention made, developed or created by him as aforesaid. The
Executive hereby assigns any and all such inventions to the Company and hereby
agrees to execute and deliver such agreements, certificates, assignments or
other documents as may be necessary to effect the assignment to the Company of
any and all such inventions as contemplated by this Section 14. The Executive
shall, upon the Company’s request and without any payment therefore, execute any
documents necessary or advisable in the opinion of the Company’s counsel to
direct issuance of patents or copyrights of the Company with respect to such
inventions as are to be in the Company’s exclusive property as against the
Executive under this Section 14 or to vest in the Company title to such
inventions as against the Executive, the expense of securing any such patent or
copyright, to be borne by the Company.
15. Non-Competition.
          (a) The Executive agrees that, during the Employment Term and during
any period in which the Executive is receiving benefits from Cedar Fair or if
longer, for a period of 24 months following the date of termination by the
Executive of his employment with the Company for any reason (the “Noncompetition
Period”) the Executive will not (A) directly or indirectly, own, manage,
operate, control or participate in the ownership, management or control of, or
be connected as an officer, employee, partner, director, or otherwise with, or
have any financial interest in, or aid, consult, advise, or assist anyone else
in the conduct of, any entity or business (i) in which 10% or more of whose
annual revenues are derived from a Business as defined above and (ii) which
conducts business in any locality or region of the United States, Canada,
Mexico, Europe, or Asia (whether or not such competing entity or business is
physically located in the United States, Canada, Mexico, Europe, or Asia), where
Business is being conducted by the Company on the date the Executive’s
employment is terminated hereunder and in each and every area where the Company
intends to conduct such Business as it expresses such intent in the written
strategic plan developed by the Company as of the date the Executive’s
employment is terminated hereunder and (B) either personally or by his agent or
by letters, circulars or advertisements, and whether for himself or on behalf of
any other person, company, firm or other entity, except in his capacity as an
Executive of the Company, canvass or solicit, or enter into or effect (or cause
or authorize to be solicited, entered into or effected), directly or indirectly,
for or on behalf of himself or any other person, any business relating to the
services of the type provided by, or orders for business or services similar to
those provided by, the Company from any person, company, firm or other entity
who is, or has at any time within two years prior to the date of such action
been, a customer or supplier of the Company; provided, that the restrictions of
clause (ii) of this sentence shall also apply to any person, company, firm or





--------------------------------------------------------------------------------



 




other entity with whom the Company is specifically seeking to develop a
relationship as a customer or supplier of the Company at the date of such
action. Notwithstanding the forgoing, the Executive’s ownership of securities of
a public company engaged in competition with the Company not in excess of 5% of
any class of such securities shall not be considered a breach of the covenants
set forth in this Section 15 (a) above.
          (b) The Executive agrees that, at all times from after the Effective
Date, the Executive will not, either personally or by his agent or by letters,
circulars or advertisements, and whether for himself or on behalf of any other
person, company, firm or other entity, except in his capacity as an Executive of
the Company (i) seek to persuade any employee of the Company to discontinue his
or her status or employment therewith or to become employed in a business or
activities likely to be competitive with the Business; or (ii) solicit or employ
any such person at any time within 12 months following the date of cessation of
employment of such person with the Company, in any locality or region of the
United States, Canada or Mexico and in each and every other area where the
Company conducts its Business.
          (c) The Executive expressly agrees and understands that the remedy at
law for any breach by him of paragraphs 14 and 15 will be inadequate and that
the damages flowing from such breach are not readily susceptible to being
measured in monetary terms. Accordingly, it is acknowledged that upon adequate
proof of a violation by the Executive of any provision of paragraphs 14 and 15,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach. Nothing in these
paragraphs 14 and 15 shall be deemed to limit the Company’s remedies at law or
in equity for any breach by the Executive of any of the provisions of paragraphs
14 and 15 which may be pursued or availed of by the Company.
          (d) The Executive has carefully considered the nature and extent of
the restrictions upon the Executive and the rights and remedies conferred upon
the Company under paragraphs 14 and 15, and hereby acknowledges and agrees that
the same are reasonable in time and territory, are intended to eliminate
competition which otherwise would be unfair to the Company, do not stifle the
inherent skill and experience of the Executive, would not operate as a bar to
the Executive’s sole means of support, are fully required to protect the
business interests of the Company and do not confer a benefit upon the Company
disproportionate to the detriment to the Executive.
16. Termination by Executive.
          Except for Paragraphs 13, 14, and 15, in the event Executive voluntary
resigns his employment prior to the end of Term of Employment, this Agreement
shall become null and void.
17. Successors, Binding Agreement.
          Cedar Fair will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Cedar Fair, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Cedar Fair would be
required to perform it if no such succession had taken place. Failure of Cedar
Fair to obtain such agreement prior to the effectiveness of any such succession
shall be a





--------------------------------------------------------------------------------



 




breach of this Agreement and shall entitle the Executive to compensation and
benefits from Cedar Fair in the same amount and on the same terms as would apply
if the Executive was terminated other than for cause.
18. Amendment or Modification; Conflicts.
          No provisions of this Agreement may be amended modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board. This Agreement shall supersede and replace the June 1, 2003
employment agreement between Executive and Cedar Fair. In the event there is any
conflict or ambiguity between any term or condition set forth in this Agreement
and any term or condition set forth in any Plan, Incentive Compensation Plan or
Program, Equity Incentive Plan or Award, Retirement Plan, Supplemental
Retirement Plan, Severance Plan, Award Agreement, Fringe Benefit Plan or any
other written document, the terms and conditions of this Agreement shall
supersede and control except to the extent that any other plan or program
provides Executive with additional or enhanced benefits or compensation;
provided, however, that this provision shall not be construed to permit the
change, amendment, or interpretation of any plan or program described herein, to
the extent such change, amendment, or interpretation would create or cause a
violation of any Federal or state law or regulation including, but not limited
to, the Code, the Employee Retirement Income Security Act of 1974, the
Sarbanes-Oxley Act, or the Securities Exchange Act of 1934.
19. Right to Amend or Terminate Plans or Programs.
          Nothing in this Agreement shall be construed to prevent or otherwise
inhibit the right of the Company to alter, amend, discontinue, or terminate any
plan, program, fringe benefit, or perquisite hereunder, provided that any such
action is of general application to all similarly situated executives and is not
specific to Executive.
20. Arbitration
          (a) The Executive and Cedar Fair agree that any dispute, claim or
controversy arising out of or relating to this Agreement, including but not
limited to claims of employment discrimination and/or claims over whether the
Executive’s employment was terminated for “Cause,” except as set forth in
Subsection 20(f) below, shall be settled by final and binding arbitration, and
judgment upon the award of the Arbitration panel may be entered and enforced in
any federal or state court having jurisdiction over the parties. The Executive
expressly acknowledges that this agreement to arbitrate applies without
limitation to any claims of unlawful discrimination, harassment, retaliation,
wrongful discharge, constructive discharge, claims related to the payment of
wages or benefits, contract claims and tort claims under federal, state or local
law. By agreeing to submit any and all claims (except as set forth in Subsection
20(f) below) to arbitration, the Executive and Cedar Fair expressly waive any
right that they may have to resolve such claims through any other means,
including a jury trial or court trial.
          (b) Arbitration shall be conducted by a panel of three (3) arbitrators
in accordance with the Arbitration rules of the American Arbitration Association
(“AAA”). Within twenty (20) days after notice from one party to the other of the
notifying party’s election to arbitrate, each party shall select one
(1) arbitrator. Within twenty (20) days after the selection of the two
(2) arbitrators by the parties, said arbitrators shall in turn select a third
arbitrator. If the two





--------------------------------------------------------------------------------



 




arbitrators cannot agree upon the selection of a third arbitrator, the parties
agree that the third arbitrator shall be appointed by the AAA.
          (c) Both parties shall be entitled to representation by individuals of
their choice and to written information directly relevant to the arbitration of
their claims. Each party will be entitled to take three depositions, not
including any depositions necessary to perpetuate the testimony of unavailable
witnesses. The arbitrator panel shall have authority to award any remedy or
relief that an Ohio or federal court in Ohio could grant in conformity with
applicable law on the basis of the claims actually made in the arbitration. The
arbitration panel shall not have the authority either to abridge or change
substantive rights available under existing law. Should the Executive prevail in
arbitration, Cedar Fair shall reimburse the Executive for reasonable costs,
expenses and attorney’s fees incurred by Executive. The arbitration panel shall
issue a written award listing the issues submitted by the parties, together with
a succinct explanation of the manner in which the panel resolved or decided the
issues. The costs of the arbitration panel shall be paid by Cedar Fair.
          (d) All arbitration proceedings, including the arbitration panel’s
decision and award, shall be confidential. Neither party shall disclose any
information or evidence adduced by the other in the arbitration proceedings, or
the panel’s award except (i) to the extent that the parties agree otherwise in
writing; (ii) as may be appropriate in any subsequent proceedings between the
parties such as to enforce the arbitration award; or (iii) as may otherwise be
compelled by law.
          (e) The terms of this arbitration procedure are severable. The
invalidity or unenforceability of any provisions herein shall not affect the
application of any other provisions. Where possible, consistent with the
procedure, any otherwise invalid provision of the procedure will be governed by
the Federal Arbitration Act as will any actions to compel, enforce, vacate or
confirm proceedings, awards, orders of the arbitration panel or settlements
under the procedure.
          (f) The parties agree and acknowledge that the promises and agreements
set forth in Sections 14 (Disclosure of Information) and 15 (Non-Competition) of
this Agreement shall not be subject to the arbitration provisions set forth
herein in Section 20, but rather such claims may be brought in any federal or
state court of competent jurisdiction. Any claims made by the Executive, for
workers’ compensation (except retaliation claims), or unemployment benefits are
also excepted from the arbitration provisions set forth herein in Section 20.
21. Survival of Certain Provisions.
          The provisions of Paragraphs 14 and 15 shall survive the termination
of this Agreement.
22. Captions.
          Captions are not controlling for interpretation of this Agreement.
23. Waiver.
          The Waiver of the enforcement of any provision by a party hereto shall
not be construed as the waiver of any other provision of this Agreement.





--------------------------------------------------------------------------------



 



24. Validity.
          The invalidity or unenforceability of any one or more provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Ohio.
25. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

                      CEDAR FAIR L.P.       CEDAR FAIR MANAGEMENT, INC.    
 
                   
By:
          By:        
 
 
 
Name, Title          
 
Name, Title    
 
                   
Date:
          Date:        
 
                   
 
                    MAGNUM MANAGEMENT CORP.                
 
                   
By:
                   
 
                   
 
  Name, Title                
 
                   
Date:
                   
 
                                          Richard L. Kinzel                
 
                   
Date:
                   
 
                   

